DETAILED ACTION
    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S.C not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claim 1, 11, 16, 18 and 19 have been amended. 
No new claims have been added.
Claim 9 has been cancelled.
Claims 1-8 and 10-21 are pending.

Response to Arguments
Regarding the rejections of claims under 35 USC 112(a) , Applicant refers to various parts of US provisional application No. 62/343,300 and US patent application No. 15/609,599 to demonstrate that the provisional application contains the written the claims in question. Applicant argues: 
“Throughout the remainder of this document, reference paragraph numbers beginning with a P indicate that the source of the paragraph is US provisional application No. 62/343,300. For instance, paragraph [003] of the provisional application 1s referred to as P3. 
Throughout the remainder of this document, reference paragraph numbers beginning with a C indicate that the source of the paragraph is US patent application No. 15/609,599, as filed by the Applicant. For instance, paragraph [003] of US patent
application no. 15/609,599 is referred to as C3. US patent application No. 15/609,599 is
the parent application of this continuation application and contains an identical
disclosure.”

Regarding claim 1, Applicant argues that “Claim 1 as currently amended is supported
in each document independently. For example, in paragraph C146, the application
recites support and paragraph P140 is identical or nearly identical to C146. Similarly,
C153 corresponds to P148 and C154 to P149.”
Examiner respectfully disagrees and asserts that C146 is not identical or nearly identical
to P140. C153 does not exactly corresponds to P148. C153 is about gap between a
target security and actual security. P148 does not discuss any gaps between an accrual
and a target security. Also, C154 does not correspond to P149.
Applicant continues: Within both the provisional and conventional applications are
recited the following:
[C146] “... However, with an optional feedback process the enterprise may test/enact
different threat mitigation options based upon analysis and assessment of other
organizations, enterprises etc.”
[C153] Within the preceding description and discussion with respect to embodiments of
the invention the focus has been towards Threat Information Gathering and Incident
Reporting (7IGIR) system comprising threat-risk and reporting software systems to
address limitations within prior art security systems. Accordingly, TIGIR systems
through the Threat Risk Assessment and Analysis (TRAA) and Threat Reporting and
Response Database (TRRD) components execute an assessment of security for a user
and provides, in addition to the one or more assessments, one or more
recommendations with respect to addressing any gap between target security and
actual security.
[C154] It would be evident that in addition to discrete assessments that the inherent
dynamic and real-time nature of the TIGIR components may be exploited to provide
users with real-time updates of changes in their security status such as attacks, etc.
These may, within embodiments of the invention, be electronically distributed to the
user or defined individuals and/or entities where the user is an enterprise, organization,
regulatory authority etc. Some live updates may require confirmation of receipt or
specific authorized individuals to flag a corrective action being taken.
Applicant argues that : “if real-time updates are distributed to enterprises with real-time
updates of their security status, then scores are being distributed in real-time (see
paragraph C154). The use of the distributed scores then results in updates to the
security status — vulnerability assessment — and illustrates a comparison. The
comparison is not displayed directly (nor is the claim recitation restricted to displaying
the comparison directly), but is indicated wherein the security of entities is either to be
raised — the security is below other entities - based on other entity changes. An
indication requiring increased security is a result of a comparison indicative of the
comparison results - that the security level is at or below that of another entity in at least
one dimension. Conversely, an indication that security is acceptable indicates a score
that is above or equal to other enterprises. Thus, the feedback process and historical
reporting disclosed in the application and its priority references does in fact teach,
“illustrating the comparison of each of calculated vulnerability scores for the entity to
vulnerability scores for the one (or more) peer other entity infrastructures.”
Whereas the paragraphs in question P144-151 or C149-C 156 do not include the
step of receiving in real time, as correctly noted by the examiner, this is taught in
Paragraph P141 and C 146, immediately preceding these paragraphs. As noted above,
the scores of other enterprises are received in accordance with paragraph P1471 and
C146 and the enterprise score is then determined to need raising or not based on the
scores of the other enterprise, this being based on a comparison between available
scores.”
Examiner respectfully disagrees and asserts that cited portion of the Spec. does not
sufficiently provide support for the claim limitation.
Applicant argues: “Next, regarding P11 and P85 providing support for the limitation
relating to a plurality of scores, C144 and P138 read as follows:
[C144] Referring to FIG. 4 there is depicted an exemplary high-level process overview
of the TRAA component of TIGIR system depicted in FIG. 3B with respect to assets and
vulnerability. ... Accordingly, the soft and hard target assets are assessed yielding a
score for each which are then combined using a mathematical relationship forming part
of the algorithm of the invention to generate a vulnerability score. Optionally, assets
may be categorized to different target classes and the scores/combinations of scores,
etc. adjusted to reflect soft, medium, hard targets etc. or whatever graded structure is
applied.
Thus, a score is calculated for each target asset, the definition of which includes
“technological resources.”

Examiner respectfully disagrees and asserts that Applicant’s statement of “support for
the limitation relating to a plurality of scores” does not specify which limitation about the
plurality of scores. Therefore the argument is not persuasive.
Applicant continues: “Applicant apologises for not bringing paragraph C144 to the
examiner's earlier attention. It was not with the intention of increasing the office’s work
or with misleading the office.
As such, each and every recitation of claim 1 as currently amended is supported within
US provisional application No. 62/343,300 as originally filed and within the present
application. Applicant submits that claim 1 does comply with 35 U.S.C. 112(a) or 35
U.S.C. 112 (pre-AlA), first paragraph, and is allowable.”
Examiner respectfully disagrees and asserts that the cited sections of the provisional
application by Applicant do not provide sufficient written support for the limitation in
question as stated above.
Regarding claims 2-10 and 11-15, Applicant makes a general statement arguing that:
The claims “are supported by each of the provisional application (priority document) and
the present application, independently.”
Examiner respectfully disagrees and refers Applicant Response to Arguments with
regards to claim 1.
Note: Examiner agrees with applicant that claim 11 through 21 are rejected similarly (see last paragraph and first paragraph of applicant’s Remarks on pages 13 and 14 respectively). The header of the rejection of the claims are corrected accordingly. Examiner regrets the typo in the Non-Final Rejection rendered on 12/17/2021.
With regards to the rejection of Claims 1-21 under 35 U.S.C. 102(a)(2) as being anticipated by Anthony R. Belfiore, Jr., Applicant argues that:
“Applicant notes that this application claims the benefit under 35 U.S.C. 119(e) of US
provisional patent application 62/343,300, which has an earlier effective US filing date
than the Belfiore citation and which does provide support for the claims (see Above).

The subject matter of Claim 1 is fully disclosed in US provisional patent application
62/343,300, as is discussed above with reference to specific paragraph numbers
therein. Claim 1 is therefore entitled to an earlier effective US filing date than that of the
Belfiore citation. As such, Belfiore is not citable under 35 U.S.C. 102 against claim 1.”
Examiner respectfully disagrees and asserts that the cited portions of the US provisional
patent application 62/343,300, do not provide sufficient written support for the limitations
of the claim (see Above).
Regarding the rejection of claims 2-10, Applicant, refers to groups of paragraphs in
the specification; however, Applicant does not specify what part of the citation teaches
the claimed limitation. For example:
Regarding claim 2, Applicant argues that : the priority application teaches the
limitations at P142 - P146.
Claim 2 reads: The threat information gathering and incident reporting (TIGIR) system
of claim 1, further comprising a network analysis process for automatically collecting
information on resources connected to a network of the entity, wherein at least a portion
of the plurality of technological resources of the organizational profile are added to the
organizational profile by the network analysis process.
P142 - P146 disclose:
[00142] Scenario 1 — Threat Assessment and Analysis: Security practitioner (DISO,
etc.) is tasked with producing a threat-risk assessment for a corporate network.
Resource accesses the TIGIR TRAA and commences a step by step process of
detailing assets and their specific characteristics, detailing threats based on internal
(e.g. past breaches, audit logs, etc.) or external information (e.g. incident databases,
security industry data, etc.) on the threat landscape and determination of vulnerabilities
and risks (and associated costs) that provides the recommended countermeasure
(processes, technological safeguards, etc.). Accordingly, the threat can be quantified
and mitigation scenarios analysed, selected and enacted.
[00143] Problem Statement #1: Increasingly complex threats and threat technologies
have outpaced legislation and approved technologies, are cheaper and easier to
acquire and hacker services for hire are on the rise and readily available. 77G/R
addresses this by being scalable and agile and self-refining as more data is added and
compounded. Further, experiences of third parties are accessible in anonymised form.
[00144] Scenario 2 — Daily Monitoring: Security practitioner (admin, etc.) has the daily
task of [end of paragraph]
[00145] examining threat alerts specific to the assets of the corporation. Resource
accesses the TIGIR TRRD alerts or report data (sent to email, etc.) which provides
information on active threats, their target assets, vectors, proliferations etc. As TIGIR
provides for post-breach analysis and historical references then security practitioners
can respond to a system breach, and once the appropriate isolation and recovery steps
have been completed, the information from the breach and its vector details are
gathered and entered in TRRD for comparison and matching (code characteristics,
syntax, etc.) to identify threat actor(s) and then included in the database for historical
reference. This data is then anonymised within TIGIR to form part of the historical
databases as well as providing in conjunction with other breaches scaling factors for
assessing different impacts of a cyber breach.
[00146] Problem Statement #2: Out-dated Threat-Risk Assessment Functions and
Standards (i.e. ITSG-33) prevent the inclusion of threat attributes in current climate
(Web 2/3.0); not scalable; complex to operationalize; more theoretical than practical and
open to interpretation; gaps in vulnerability analysis foundation and weak calculation of
residual risks; and lack of analysis and granularity in definition tables. 77GIR addresses
this by being fully compatible with the Governmental, regulatory, international and
industry's common standards and methodologies (CSE/RCMP HTRA, NIST, et al.) and
improves upon them by expanding degree of harm, costs and impacts through primary,
secondary and tertiary levels; expands analysis on policy, procedures and
vulnerabilities at safeguard selection; revitalizes terms and definitions; improves on risk
rating and constraining process steps; provides verifiable, measurable analysis for
improved decision-making and robust cost of recovery.
Examiner asserts that It is not clear what part of the above paragraphs is to disclose the
limitations of claim 2. Therefore the arguments are not persuasive.

Regarding Claim 3, Applicant argues that, the priority application teaches the
limitations at P84-P122.
Examiner respectfully disagrees and asserts that Applicant does not specify what part of
the 39 paragraphs teaches the claimed limitation. Therefore the arguments are not
persuasive.
Regarding Claim 4, Applicant argues that, the priority application teaches the
limitations at P76 - P79.
Examiner respectfully disagrees and asserts that paragraphs 76-79 do not specifically
teach the limitations of the claim.
Regarding Claim 5, Applicant argues that, the priority application teaches the
limitations at P108 — P1272.
Examiner respectfully disagrees and asserts that the priority application only contains
172 paragraphs.
Regarding Claim 6, Applicant argues that the priority application teaches the limitations
at P141 - P146.
Examiner respectfully disagrees and asserts that paragraphs P141 - P146 do not
specifically teach the limitations of the claim.
Regarding Claim 7, Applicant argues that the priority application teaches the limitations
at P137 - P140.
Examiner respectfully disagrees and asserts that paragraphs P137 - P140 do not
specifically teach the limitations of the claim.
Regarding Claim 8, Applicant argues that the priority application teaches the limitations
at P98 - P103.
Examiner respectfully disagrees and asserts that paragraphs P 98-103 do not
specifically teach the limitations of the claim.
Regarding Claim 10, Applicant argues that the priority application teaches the
limitations at P145, P139, P142, and P144.
Examiner respectfully disagrees and asserts that P139, P142, and P144 do not
specifically teach the limitations of the claim.
Regarding claim 11, Applicant refers to different paragraphs of the priority application
that allegedly correspond to limitations of the claim; however, the cited paragraphs do not provide description for the claim limitations. For example for limitation accessing, by
processing circuitry, a technology infrastructure profile identifying a plurality of assets,
Applicant refers to paragraphs P58; P64, P166. These paragraphs basically define
hardware and software of a system; however, they do not disclose identifying a plurality
of assets as claimed in the claim.
As another example, for limitation determining, by the processing circuitry for one of
each asset of the plurality of assets and each aspect of the plurality of aspects, a
respective criticality level of a plurality of criticality levels, wherein the respective
criticality level is based on at least one of protection of data from theft, integrity,
availability, and financial value of data associated with each of the plurality of assets
and plurality of aspects, Applicant refers to paragraphs P102-P103; however, P102 and
P102 do not disclose the limitations in question. Therefore, Applicant’s arguments are
not persuasive.
Applicant’s arguments with regards to dependent claims 12-15, are not persuasive based on the claims’ dependencies from their corresponding independent claims. Examiner refers Applicant to Response to the Arguments with respect to independent claim 11.
Regarding claim 16, Applicant refers to different paragraphs of the priority application
that allegedly correspond to the limitations of the claim; however, the cited sections do
not provide description for the corresponding limitations.
For example for limitation of accessing, by processing circuitry, a technology
infrastructure profile identifying a plurality of assets, Applicant refers to paragraphs P58, P64, P166; however, these paragraphs do not provide discloser for the limitation.
As another example, for the limitation of evaluate, for each asset of the plurality of
assets, a respective criticality score based in part on the business aspect of the
respective asset , Applicant refers to paragraphs P78, P81 and P112 of the priority
application; however, the these paragraphs do not provide disclosure for the limitation in
question. Therefore, Applicant's arguments are not persuasive.
Applicant's arguments with regards to dependent claims 17-21, are not persuasive based on the claims’ dependencies from independent claim 16. Examiner refers Applicant to Response to Argument with respect to independent claim 16.

Examiner suggest Applicant to use proper indentation to enhance readability of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention (see the above examiner response In regards to the rejection of claim under 35 USC 112 (a)). 
Dependent claims 2-8, 10, 12-15 and 17-21 are rejected based on the claim’s dependencies from their corresponding independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 10-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anthony R. Belfiore, Jr. et al. US 10387657 (hereinafter Belfiore).
As per claim 1, Belfiore teaches all the limitations of claim 1 (Belfiore: claim 1,
col. 20, line 53 through col. 21, line 57).
As per claim 2, Belfiore teaches all the limitations of claim 2 (Belfiore: claim 2,
col. 21, lines 58-63).
As per claim 3, Belfiore teaches all the limitations of claim 3 (Belfiore: claim 3,
col. 21, line 64 through col. 22, line 4).
As per claim 4, Belfiore teaches all the limitations of claim 4 (Belfiore: claim 4,
col. 22, lines 5-8).
As per claim 5, Belfiore teaches all the limitations of claim 5 (Belfiore: claim 5,
col. 22, lines 9-18).
As per claim 6, Belfiore teaches all the limitations of claim 6 (Belfiore: claim 6,
col. 22, lines 19-27).
As per claim 7, Belfiore teaches all the limitations of claim 7 (Belfiore: claim 7,
col. 22, lines 28-41).
As per claim 8, Belfiore teaches all the limitations of claim 8 (Belfiore: claim 8,
col. 22, lines 42-48).
As per claim 10, Belfiore teaches all the limitations of claim 10 (Belfiore: claim
11, col. 22, line 59 through col. 23, line 62).
As per claim 11, Belfiore teaches all the limitations of claim 11 (Belfiore: claim
12, col. 23, lines 63 through col. 24, line 3).
As per claim 12, Belfiore teaches all the limitations of claim 12 (Belfiore: claim
13, col. 24, lines 4-9).
As per claim 13, Belfiore teaches all the limitations of claim 13 (Belfiore: claim
14, col. 24, lines 10-21).
As per claim 14, Belfiore teaches all the limitations of claim 14 (Belfiore: claim
15, col. 24, lines 22-30).
As per claim 15, Belfiore teaches all the limitations of claim 15 (Belfiore: claim
16, col. 24, line 31 through col. 25, line 23).
As per claim 16, Belfiore teaches all the limitations of claim 16 (Belfiore: claim
17, col. 25, lines 24-39).
As per claim 17, Belfiore teaches all the limitations of claim 17 (Belfiore: claim
18, col. 26, lines 1-7).
As per claim 18, Belfiore teaches all the limitations of claim 18 (Belfiore: claim
19, col. 25, lines 8-20).
As per claim 19, Belfiore teaches all the limitations of claim 19 (Belfiore: claim
20, col. 25, lines 24-39).
As per claim 20, Belfiore teaches all the limitations of claim 20 (Belfiore: claim 1,
col. 25, lines 26-4-37).
As per claim 21, the rejection of claim 1 is incorporated herein .Belfiore discloses the security comprises cybersecurity (“According to aspects of the disclosed subject matter, systems and methods for cybersecurity risk assessment analyze an organization's technology infrastructure and software system utilization to identify vulnerabilities in the organization's computing environment to an assortment of cybersecurity threats.” Belfiore: col. 2, lines 37-41).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/           Primary Examiner, Art Unit 2493